Citation Nr: 0008840	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-13 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for depression with a 
sleep disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for heart disease.

4. Entitlement to service connection for a stomach 
disability.

5. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The veteran subsequently moved to Oklahoma and 
therefore, this case is on appeal from the Muskogee, Oklahoma 
Regional Office.


FINDINGS OF FACT

1. There is no competent medical evidence linking the 
veteran's depression with 
sleep disorder to his period of active service.

2. There is no competent medical evidence linking the 
veteran's hypertension to 
his period of active service.

3. There is no competent medical evidence linking the 
veteran's heart disease to 
his period of active service.

4. There is no competent medical evidence linking the 
veteran's stomach disability 
to his period of active service.

5. There is no competent medical evidence linking the 
veteran's back disability 
to his period of active service.


CONCLUSION OF LAW

1. The veteran's claim of entitlement to service connection 
for depression with a 
sleep disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2. The veteran's claim of entitlement to service connection 
for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

3. The veteran's claim of entitlement to service connection 
for heart disease is not 
well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

4. The veteran's claim of entitlement to service connection 
for a stomach disorder 
is not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

5. The veteran's claim of entitlement to service connection 
for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to service connection for a 
variety of disorders that he contends are related to his time 
in service.  He has testified in support of establishment of 
service connection for depression, hypertension, heart 
disease, a stomach disorder, and a back disorder as related 
to service.

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §  1131; 
38 C.F.R. § 3.303.  However, it should be noted at the outset 
that statutory law as enacted by the Congress charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim has been defined by the 
United States Court of Appeals for Veterans Claims (Court) as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 91 (1990).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board first considered the veteran's service medical 
records.  Initially, the Board notes that the records 
contained no complaint, treatment or diagnosis of depression 
or hypertension while in service.  However, the Board does 
note that the veteran did have a chest x-ray done during 
service, in September 1977, which showed no significant 
abnormalities.  Further in March 1975 the veteran complained 
of stomach cramps and nausea and was diagnosed with viral 
gastroenteritis.  He also complained of back pain in 
September 1975 and February 1977.  The Board also observes 
that the veteran's separation examination did not contain any 
mention of depression, hypertension, heart disease, a stomach 
disorder and a back disorder.

The Board will now address the medical evidence with regard 
to each claimed disability in turn.  The veteran's treatment 
for depression occurred mostly during 1996 at VA facilities.  
In January 1996, outpatient treatment notes found the veteran 
to have depression that was evidently doing better.  In June 
and August 1996, he was counseled at the Mental Health Clinic 
where he reported that he was still feeling depressed.  The 
veteran was hospitalized in October 1996 complaining of 
depression and was diagnosed with major depression, alcohol 
mood disorder and alcohol dependence.  He underwent a VA 
examination in December 1996 where the examiner diagnosed the 
veteran with mixed personality disorder with inadequate 
features, chronic dysthymia, PTSD due to violence in 
childhood and alcohol abuse.  Besides linking the veteran's 
PTSD to violence exposure in childhood, the examiner did not 
comment upon the etiology of the veteran's ongoing mental 
disorders.

For the veteran's claim of entitlement to service connection 
for hypertension, the Board notes that the veteran was 
diagnosed with hypertension in VA outpatient treatment notes 
dated August 1996.  On his hypertension VA examination, 
however, hypertension was not diagnosed.

The veteran has, on the other hand, been diagnosed with heart 
disease many times since service.  Specifically, he was 
diagnosed with Coronary Artery Disease (CAD) and unstable 
angina in May 1994.  He underwent coronary bypass surgery at 
that time.  In April and August 1996, the veteran was 
diagnosed with stable angina and pain for about the past five 
months.  At his VA examination in November 1996, the veteran 
was diagnosed with CAD, angina and status post myocardial 
infarction.

On VA outpatient treatment records from September 1979, the 
veteran complained of problems with vomiting.  On the VA 
examination in November 1996, he was diagnosed with reflux 
esophagitis versus angina.  There were no other medical 
records on file relating to the veteran's stomach disease.

Finally, with regard to the veteran's reported back 
disability, his examination prior to discharge from service 
revealed no pertinent symptomatology or abnormal findings.  
the veteran did complain of low back pain in September 1979 
in VA outpatient treatment notes but no disability was noted.  
The post service medical records do not show any back 
disability that is related to service.  

It is the decision of the Board that none of the veteran's 
claims for service connection for the disorders listed above 
is well grounded.  The Board notes that while the veteran has 
had a problem on various occasions, there is no competent 
medical opinion of record relating or connecting any of the 
disorders to service.  Specifically, there is no competent 
medical evidence linking the veteran's depression, 
hypertension, heart disease, stomach disorder or back 
disorder to service.  The veteran has provided testimony and 
statements of his opinion that these disorders were related 
to service.  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).   

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claims.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

The veteran's claims of entitlement to service connection for 
depression, hypertension, heart disease, a stomach 
disability, and back disability are denied as not well 
grounded.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 6 -


- 6 -


